Case: 10-31004     Document: 00511730215         Page: 1     Date Filed: 01/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 19, 2012
                                     No. 10-31004
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DERRICK JEROME ALLEN,

                                                  Plaintiff-Appellant

v.

KENNETRIA JONES; TIMOTHY WILKINSON; CAPTAIN CHATMAN,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:08-CV-1731


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Derrick Jerome Allen, Louisiana prisoner # 295151, appeals the summary-
judgment dismissal of his 42 U.S.C. § 1983 lawsuit against officials at the Winn
Correctional Center (WCC), renewing his claims that he was disciplined on
March 10, 2008, and subsequently transferred to the Louisiana State
Penitentiary at Angola in retaliation for providing legal assistance to a fellow
inmate, Peter Alfred, in another lawsuit against WCC. He has abandoned any
challenge to the dismissal of his claims against Mona Heyse, Randy Olliff, and

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-31004   Document: 00511730215      Page: 2   Date Filed: 01/19/2012

                                  No. 10-31004

the Corrections Corporation of America, as well as the dismissal of his due-
process and free-exercise-of-religion claims, by failing to brief it. See Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Additionally, even if Allen’s brief
can be liberally construed as renewing his denial-of-access claim, the claim fails
because he has neither asserted nor demonstrated that he has been prevented
from pursuing a nonfrivolous legal claim as a result. See Lewis v. Casey, 518
U.S. 343, 350-51 (1996).
      Allen’s retaliation claims were properly dismissed on summary judgment
because the undisputed facts do not show the requisite retaliatory intent or that
the complained-of events would not have occurred but for that retaliatory intent.
See Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995). With respect to the
retaliatory-transfer claim, the summary-judgment evidence establishes that
Allen was transferred to Angola after he was sentenced as a habitual offender
to 55 years at hard labor on pending drug charges, which transfer was done in
compliance with prisoner classification rules issued by the state precluding WCC
from housing prisoners serving more than a 50-year term. Allen’s conclusional
assertion that Warden Wilkinson had him transferred to Angola as punishment
for his assisting Alfred in a federal lawsuit is insufficient to carry his burden.
See Woods, 60 F.3d at 1166.
      The retaliatory-discipline claim fails in like manner. Allen’s complaint is
grounded on the fact that, days after he was permitted to assist Alfred in a
lawsuit against WCC, he attempted to go to the law library but was stopped,
written up for disobeying an order to go to church services, then placed in
lockdown for four days. He contends that the appellees have concocted an after-
the-fact explanation for their actions, i.e. a violation of the prison’s inmate-
movement-control policy, when a different explanation was offered at the time,
i.e. that he was prohibited from going to the law library for security reasons
because it was full. Allen argues that the defendants lied about the reason he



                                        2
   Case: 10-31004    Document: 00511730215      Page: 3   Date Filed: 01/19/2012

                                  No. 10-31004

was disciplined and that the subsequent dismissal of the disciplinary case proves
that fact.
      Allen’s personal belief that he was targeted for disciplinary action as a
result of the order granting him inmate-counsel status is insufficient. See
Woods, 60 F.3d at 1166. Allen has neither alleged nor demonstrated that Officer
Jones was personally aware of the assistance he was providing Alfred, was
personally involved in any of the relevant litigation, engaged in any pattern of
harassment directed at him, or otherwise subjected him to discipline because of
any personal animus. To the contrary, there is no dispute that Allen left his cell
during church call out in an attempt to go to the law library, that Officer Jones
disciplined him pursuant to prison policy for controlling inmate movement when
he refused to go to the church service for which he was called out, and that she
treated all inmates who departed their cells for church call out in the same
manner.
      The reason cited by Officer Jones in the offense report, that the law library
was already full, is not necessarily inconsistent with the explanation offered in
her subsequent affidavit, that he had violated inmate-control policy by leaving
his cell during church call out, then refusing to go to services. In any event, the
reasons offered, even if they differ, do not establish any retaliatory motive on
Officer Jones’s part. Taken separately or together, the reasons offered show that
Officer Jones acted pursuant to prison security concerns; neither reason
supports Allen’s allegation that Officer Jones disciplined him and placed him in
lockdown in retaliation for his providing legal assistance to Alfred. Similarly,
although the disciplinary charge was dismissed, it does not necessarily follow
that Allen was the victim of retaliation, particularly in light of the undisputed
evidence that Officer Jones treated all inmates who left their cell for church call
out in an attempt to go to other areas of the prison in the same manner, offering
them the option of attending the service for which they were called out or receive
a disciplinary case. Because the facts in the record do not show any retaliatory

                                        3
   Case: 10-31004   Document: 00511730215     Page: 4   Date Filed: 01/19/2012

                                 No. 10-31004

motive on Officer Jones’ part or a chronology of events from which retaliation
can reasonably be inferred, the retaliatory-discipline claim was properly
dismissed. See Woods, 60 F.3d at 1166.
      Allen’s argument that the district court erred in granting the defendants’
summary judgment motion because it was untimely is without merit. His
additional contention that the magistrate and district court judges should have
recused themselves because they had a personal interest in his lawsuit as he
intended to call them as witnesses and/or add them as defendants is wholly
conclusional and factually frivolous.
      The district court’s judgment is AFFIRMED. Allen’s motion to supplement
his reply brief is GRANTED. Allen’s motions to remand and to strike the
appellees’ brief are DENIED.




                                        4